Exhibit 10.1

 



[***] THE CONFIDENTIAL PORTION OF THIS AGREEMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIALITY.



 



MANUFACTURING & SUPPLY AGREEMENT

 

This SUPPLY AGREEMENT (this “Agreement”), dated as of March 11, 2014 (the
“Effective Date”), is by and between [***] (“Supplier”), and SCRIPSAMERICA INC.,
a Delaware company (“SCRIPSAMERICA”).

 

1.GENERAL TERMS OF PURCHASE AND SALE

 

1.1.            Packages Manufactured, Assembled and Purchased. With respect to
each of the products described on Schedule A hereto (the “Products”), Supplier
shall provide the Product manufacturing, assembly, packaging, labeling, and
packing services, and provide the Product components, as described on Schedule A
hereto, and SCRIPSAMERICA shall purchase the Products from Supplier, pursuant to
purchase orders submitted by SCRIPSAMERICA to Supplier from time to time in
accordance with Section 3.4. The Products shall be manufactured, assembled,
packaged, labeled, and packed for shipping in strict compliance with the
procedures, standards, requirements, and other specifications set forth on
Schedule B hereto (the “Specifications”). Schedule B will be amended to reflect
any Specifications agreed upon in writing by SCRIPSAMERICA and Supplier after
the execution of this Agreement. The Products will be manufactured, assembled,
packaged, labeled, and packed at the facilities designated in Schedule B, and
Supplier may not use any other facility for such work without SCRIPSAMERICA’s
written consent. All facilities must comply with Section 5.4.

 

1.2.            Pricing Fee and Payment Terms.

 

(a)              Fees. SCRIPSAMERICA shall pay to Supplier the fees described on
Schedule C hereto (the “Fees”). Such Fees constitute Supplier’s entire
compensation for its performance under this Agreement and, except as otherwise
specifically provided herein, SCRIPSAMERICA shall not be obligated to pay
Supplier any other charges, costs (including regular inbound shipping costs),
taxes or expenses. Subject to Supplier’s obligations under Section 3.5,
SCRIPSAMERICA shall be obligated to pay all expedited inbound shipping charges
that SCRIPSAMERICA initiates and shall arrange and pay all outbound shipping
charges. The Fees are firm for the Term (as defined in Section 2.1), and may be
adjusted during the Term only as provided on` Schedule C hereto. Representatives
of SCRIPSAMERICA and Supplier will discuss in a transparent manner on the cost
of raw material, direct labor costs and Fees prior to SCRIPSAMERICA issuing the
Purchase Order.

 

(b)             Invoices; Payment. Supplier shall issue invoices to
SCRIPSAMERICA within Five (5) Business Days after the Products are shipped to
SCRIPSAMERICA. SCRIPSAMERICA shall pay Supplier within (30) days from the date
of receipt of each invoice that is properly supported by complete and correct
bills of lading. All payments shall be made in U.S. dollars. As used herein,
“Business Day” means any day other than a Saturday or Sunday or any other day on
which banks in Pennsylvania are permitted or required by applicable law to be
closed.

 

(c)              Cost Reduction Initiatives. Supplier shall use all commercially
reasonable efforts to establish and implement cost reduction initiatives
including but not limited to production yield improvement, lower cost raw
materials and other components. Supplier shall disclose to and discuss with
SCRIPSAMERICA any cost reduction derived from the successful implementation of
such initiatives and the parties shall negotiate an agreed upon allocation of
such cost savings. Supplier and SCRIPSAMERICA shall meet every quarter to
specifically discuss cost reduction initiative opportunities and the status of
ongoing efforts. Best efforts shall be made by Supplier to propose cost
reduction initiatives which reduce costs by a minimum of 5% for each product
over the term of the agreement.

 

(d)             Performance Management. Supplier and SCRIPSAMERICA shall jointly
develop Key Performance Indicators (KPIs) that will be the basis for measuring
the performance of the supplier. These KPIs will be reviewed at the end of each
calendar quarter at a joint meeting of the Supplier and SCRIPSAMERICA.

 

1.3.            Non - Exclusive Supply Arrangement. During the Term (as defined
in Section 2.1 below) Supplier agrees that it or its Affiliates (as defined in
Section 6.1(a)) will, continue to supply product, (a) manufacture, assemble,
package, label, and/or pack for shipment on a non-exclusive basis. This product
will not be sold in the United States of America.

 



1

 

 

2.TERM; TERMINATION



 

2.1.            Term. The term of this Agreement shall commence on the Effective
Date and shall remain in full force and effect for one (1) year from the
Effective Date (the “Term”), unless otherwise terminated earlier pursuant to
Section 2.2. This Agreement shall renew automatically for renewal terms of one
(1) year each unless either party submits a notice of termination no later than
one hundred eighty (180) days prior to the expiration of the then current term.

 

2.2.            Termination. This Agreement may be terminated in accordance with
any of the following provisions:

 

(a)              Default. If a party fails to perform or comply in any material
respect with any of its obligations under this Agreement (except pursuant to a
force majeure event set forth in Section 9.2 or a breach of Section 6.5), and
such failure is not remedied within thirty (30) days after receipt of written
notice of such failure, then the other party may terminate this Agreement
effective upon expiration of such thirty (30) day cure period.

 

(b)             Default Due to Force Majeure. If a party fails to perform or
comply in any material respect with any of its obligations under this Agreement
for a period of at least ninety (90) consecutive or cumulative days due to a
force majeure event set forth in Section 9.2, then the other party may terminate
this Agreement immediately upon written notice to the party suffering the force
majeure event.

 

(c)              Insolvency/Bankruptcy. If a party shall: (i) be unable to pay
or admits in writing its inability to pay its debts as they mature; (ii) make a
general assignment for the benefit of creditors; (iii) apply for or consent to
the appointment of a receiver, trustee or liquidator of all or a substantial
part of its assets; (iv) file a petition or be the subject of an involuntary
petition in bankruptcy or for reorganization or for an arrangement pursuant to a
bankruptcy act or insolvency which petition is not dismissed within ninety (90)
days from such filing; or (v) be adjudicated as bankrupt or insolvent, then the
other party may terminate this Agreement upon written notice to the first party.

 

(d)             Breach of Confidentiality. If a party breaches its obligations
under Section 6.5, then the other party may terminate this Agreement immediately
upon written notice to the breaching party describing the breach.

 

(e)              Suspension/Termination of Products. If SCRIPSAMERICA determines
in its sole discretion that it will no longer market the Products then it may
terminate this Agreement upon ninety (90) days prior notice to Supplier.

 

2.3.            Notification. Supplier shall immediately notify SCRIPSAMERICA in
writing if (a) there is anything that prohibits or restricts Supplier from doing
business with or providing or licensing Technology (as defined in Section 6.1,
to SCRIPSAMERICA, or (b) Supplier grants any competitor manufacturing a
Competing Product preferential rights to any of Supplier’s Technology. In
addition to any rights set forth in Section 2.2, SCRIPSAMERICA shall have the
right to terminate this Agreement upon sixty (60) days written notice at any
time after receipt of such written notice from Supplier.

 

2.4.            Purchase of Inventories Upon Termination. Upon expiration of
this Agreement, or termination by Supplier pursuant to Section 2.2(a), 2.2(b),
2.2(c), 2.2(d), or 2.3 SCRIPSAMERICA (a) shall purchase Supplier’s
uncontaminated, usable packaging, work in process and finished goods inventories
that (i) are unique to the Products, (ii) cannot otherwise be used by Supplier
within six (6) months of termination, and (iii) are covered by firm
SCRIPSAMERICA purchase orders or are long lead time items that SCRIPSAMERICA
agreed in writing to purchase and (b) shall have the obligation to purchase
Supplier’s uncontaminated, usable raw materials, at Supplier’s cost (including
inbound shipping costs); provided, that, if SCRIPSAMERICA terminates this
Agreement pursuant to Section 2.2(a), 2.2(b), 2.2(c), 2.2(d), or 2.3, then
SCRIPSAMERICA shall have the right, but not the obligation, to purchase such
inventories. SCRIPSAMERICA shall not be liable for any claim based upon any
expenditure, investment or commitment made by or on behalf of Supplier or in
connection with the establishment, development or maintenance of any business or
goodwill of Supplier.

 

2.5.            Rights Upon Termination. Any termination of this Agreement shall
be without prejudice to all other rights and remedies available to the parties
under this Agreement or at law or in equity. If the Agreement is terminated by a
party pursuant to Section 2.2(a) or (d), the defaulting party shall be
responsible for all reasonable out of pocket expenses and losses incurred by
such non-defaulting party resulting from the termination.

 



2

 





[***] THE CONFIDENTIAL PORTION OF THIS AGREEMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIALITY.



  

3.PRACTICES AND PROCEDURES

 

3.1.            Supplier Responsibilities. As set forth in Schedule A,
SCRIPSAMERICA or Supplier shall purchase and provide all raw materials,
components, packaging, labeling and shipping materials, labor, utilities and
equipment necessary to manufacture, assemble, package, and label the Products
and pack the Products for shipping, all in strict compliance with the
Specifications. Use of materials shall be on a first in, first out basis, unless
otherwise agreed to in writing by SCRIPSAMERICA. Supplier shall prepare and
deliver in a timely fashion all reports and information reasonably requested by
SCRIPSAMERICA, including, product quality, and daily production and shipping
reports. Upon the date hereof and each anniversary hereafter, Supplier shall
provide SCRIPSAMERICA with a list of all assets that are located at any of
Supplier’s facilities but are owned by SCRIPSAMERICA. If SCRIPSAMERICA purchases
and provides any raw material and/or packaging/ancillary items, Supplier shall
deduct those costs from the Purchase Order value and Invoice SCRIPSAMERICA for
the balance amount.          

 

3.2.            Supplier Capacity. Supplier represents and warrants that it has
sufficient capacity to supply the volumes of the Products. With the exception of
any disruption in manufacturing caused by a Force Majeure Event, and subject to
the maximum Product production volumes, if, in any calendar month during the
Term, Supplier fails to deliver to SCRIPSAMERICA at least ninety-eight percent
(98%) of the volume of Products ordered by SCRIPSAMERICA pursuant to its
purchase order for such month (the “Minimum Production Volume”), then, for each
Product for which Supplier failed to deliver the Minimum Production Volume,
SCRIPSAMERICA shall receive a credit on its next purchase order (or purchase
orders if the credit amount is larger than the price of the next single order)
in an amount equal to (i) the number of Product units below the Minimum
Production Volume that Supplier failed to deliver, multiplied by (ii) the per
unit Product Fee then in effect for such Product; provided, that such credit
will be applied to the total Product Fees contained in such purchase order and
is not required to be used to offset Product Fees for the Product for which
Supplier failed to meet the Minimum Production Volume; provided, further, that
if this Agreement is terminated or expires before all of SCRIPSAMERICA’s credits
are used, then SCRIPSAMERICA shall receive, within thirty (30) days of such
termination or expiration date, a cash payment from Supplier for the entire
value of any unused credits.

 

3.3.            Inventories. Supplier shall be responsible for ordering,
purchasing and maintaining all raw material and component inventories and for
managing order quantities, lead times, and delivery dates for the Products. All
unused materials for the Products shall be stored in Supplier's warehouse.
Supplier shall be responsible for supplying an inventory report of all raw
materials and components (either at Supplier’s facility or subject to issued
purchase orders with Product raw material/component suppliers) within three (3)
Business Days after the end of each calendar month for the Products. Supplier
shall notify SCRIPSAMERICA immediately of any significant loss of materials and
Supplier shall be responsible for all losses, shrinkage and scrap of materials
associated with packaging and assembling the products, except where losses,
shrinkage and scrap of materials are directly related to insufficient quality of
materials delivered by the SCRIPSAMERICA-specified supplier of such components
listed on Schedule A. Supplier shall perform an annual physical inventory
relating to the Products owned by SCRIPSAMERICA at Supplier’s own expense and
SCRIPSAMERICA shall bear the expense of any other physical inventories requested
by SCRIPSAMERICA.

 

3.4.            Shipment. Time of delivery of the Products by Supplier is of the
essence. All sales of the Products under this Agreement shall be FOB (Incoterms
2000) Supplier’s facility located [***]. Title to and risk of loss of such
Products shall be transferred to SCRIPSAMERICA by Supplier upon delivery by
Supplier to SCRIPSAMERICA’s designated carrier. If Supplier is more than seven
(7) calendar days late in delivering, in whole or in part, any shipments of the
Products to SCRIPSAMERICA due to the actions and/or omissions of Supplier,
Supplier shall make all such late shipments to SCRIPSAMERICA as SCRIPSAMERICA
directs, and Supplier shall pay all additional shipping costs and shipping
expenses in connection with such late shipments. SCRIPSAMERICA shall ensure that
the shipment of Products by its designated carriers complies with all applicable
Federal, State and local laws, rules, regulations and ordinances (collectively,
“Laws”), including, without limitation, the Toxic Substance Control Act.

 

3.5.            Changes. SCRIPSAMERICA shall have the right to request changes
from time to time to the Products, the Specifications or any other
specifications or procedures. If Supplier believes that such changes would
result in an increase or decrease in Supplier’s manufacturing, assembling,
packaging, labeling and/or packing costs, Supplier shall promptly notify
SCRIPSAMERICA of the amount of such increase or decrease in writing before
Supplier agrees to make the change. SCRIPSAMERICA shall pay only those costs of
such changes that SCRIPSAMERICA agrees to in writing, and all agreed upon
changes shall be reflected in amendments to the appropriate Schedules hereto.

 



3

 

 

3.6.            Special or Test Production. SCRIPSAMERICA shall have the right
to request from time to time that Supplier manufacture the Products pursuant to
an Experimental Order (“EO”) furnished by SCRIPSAMERICA. Prior to the issuance
of an EO, Supplier will provide SCRIPSAMERICA with a written estimate of the
feasibility, cost, and production forecast for such EO production. Supplier
shall manufacture the Products in strict compliance with any EO. Supplier shall
not manufacture any Products that do not strictly conform to the Specifications
without a written EO signed by SCRIPSAMERICA. The written EO signed by
SCRIPSAMERICA shall include Supplier’s terms for cost and production forecast.
An EO production shall be conducted prior to the first purchase order required
to be submitted to Supplier pursuant to Section 3.4. If SCRIPSAMERICA advises
Supplier that the EO is confidential, Supplier shall restrict access to the EO
and information concerning the EO to only those employees of Supplier who have a
need to know and shall not permit any other third parties to view the EO,
products made during the EO or other information concerning the EO without
SCRIPSAMERICA’s prior written consent.

 

3.7.            Destruction or Return of Materials. SCRIPSAMERICA shall have the
right to require Supplier, at SCRIPSAMERICA’s option, to destroy or return
obsolete, test or other materials, provided that SCRIPSAMERICA has paid for the
materials to be destroyed or returned. SCRIPSAMERICA shall reimburse Supplier
for any reasonable costs incurred in destroying or returning such materials.
Supplier shall not be required to store at its facility any unused material or
packaging component that has been in its possession for two (2) years, but has
been inactive. Supplier shall notify SCRIPSAMERICA if any such unused materials
or packaging components exist and SCRIPSAMERICA will respond promptly with
instructions to return or destroy at SCRIPSAMERICA’s expense. Notwithstanding
the foregoing sentence, SCRIPSAMERICA shall not be obligated to pay for any
nonconforming products or materials that it requests Supplier to destroy nor
shall SCRIPSAMERICA be required to reimburse Supplier for the costs incurred in
destroying or returning such nonconforming materials. Upon SCRIPSAMERICA’s
request, Supplier shall physically witness the destruction of such materials and
shall provide written certification to SCRIPSAMERICA that such materials have
been completely destroyed. At SCRIPSAMERICA’s option, SCRIPSAMERICA also may
have a representative present to witness such destruction.

 

3.8.            SCRIPSAMERICA Representative. Without compromising or disclosing
any confidential trade secret (as that term is defined by the Uniform Trade
Secrets Act) or proprietary information belonging to other customers of
Supplier, SCRIPSAMERICA shall have the right to have a mutually agreed number of
its representatives on-site at Supplier’s facilities to monitor Supplier’s
performance under this Agreement, observe the manufacturing, assembling,
packaging, labeling and packing processes, and coordinate shipments. The dates
of such monitoring shall be mutually agreed upon by both SCRIPSAMERICA and
Supplier within ten (10) calendar days prior to any such visit, and Supplier
shall cooperate by supplying such office space, administrative assistance, and
utilities (excluding long distance telephone services) to such SCRIPSAMERICA
representatives. SCRIPSAMERICA shall be entitled to four (4) such monitoring
visits for each twelve (12) month period during the Term.

 

4.INSPECTION AND AUDIT

 

4.1.            Inspection. Without compromising Supplier's customers'
confidential information, and on a mutually agreed upon date within one (1) week
from written notice to Supplier, SCRIPSAMERICA shall have the right, during
Supplier’s normal business hours, to inspect the Supplier’s facilities where the
Products are being manufactured, assembled, packaged, labeled and packed and
where materials used to manufacture, assemble, package, label and pack the
Products are handled or stored, and to observe the manufacturing, assembling,
packaging, labeling, storage, inspection, testing, packing, and shipping of the
Products.

 

4.2.            Audit. Supplier shall keep complete and accurate accounts,
records, books, and data with respect to Supplier’s performance under this
Agreement (the “Records”). SCRIPSAMERICA and its representatives shall have the
right, at all reasonable times, to inspect, and audit the Records relating to
Supplier’s performance under this Agreement and such other documents and records
as may be reasonably necessary to verify Supplier’s performance of its
obligations under this Agreement. Supplier shall retain all Records no longer
than required by the US Food and Drug Administration requirements and will make
the same available to SCRIPSAMERICA and its representatives within fifteen (15)
Business Days after receipt of a written request for such Records from
SCRIPSAMERICA.

 

 

4

 



 

5.QUALITY CONTROL & ASSURANCE; WARRANTIES & REPRESENTATIONS



 

5.1.            Quality Control. Supplier shall conduct all quality control
sampling and testing required by the Specifications. All such sampling and
testing shall be conducted by qualified personnel. Supplier shall bear the cost
of all equipment necessary to perform such sampling and testing as is required
by SCRIPSAMERICA as of the date hereof. Written summaries of quality test
results shall be available to SCRIPSAMERICA, at no cost, upon SCRIPSAMERICA’s
request. Supplier shall retain records relating to its quality control testing
for at least four (4) years after such testing is completed.

 

5.2.            Supplier’s Warranties. Supplier warrants that (a) at the time of
delivery of materials and packaging to SCRIPSAMERICA, it will have good and
marketable title to all materials and packaging sold to SCRIPSAMERICA, and (b)
all Products sold to SCRIPSAMERICA will strictly conform to the Specifications
and SCRIPSAMERICA’s quality control standards, will be manufactured in
accordance and comply with all applicable Laws and industry standards, will be
manufactured using current Good Manufacturing Practices (“cGMP”), will be free
from all defects in material and workmanship, and will be free and clear of all
liens and encumbrances (together with all other warranties of Supplier set forth
in this Agreement, the “Supplier Warranties”). THE SUPPLIER WARRANTIES ARE THE
ONLY WARRANTIES OF SUPPLIER WITH RESPECT TO THIS AGREEMENT AND ARE IN LIEU OF
ANY OTHER WARRANTIES, WHETHER EXPRESS, IMPLIED OR STATUATORY, INCLUDING BUT NOT
LIMITED TO THOSE FOR MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, OR ANY
OTHER WARRANTY ARISING OUT OF ANY SPECIFICATION. SCRIPSAMERICA HEREBY WAIVES ALL
OTHER WARRANTIES OR GUARANTEES OF SUPPLIER WHETHER EXPRESS OR IMPLIED.

 

5.3.            Certificates of Analysis and Manufacturing Compliance.

 

(a) Supplier shall test or cause to be tested each lot of Product purchased
pursuant to this Agreement as per the Specifications. For each lot of Product
tested, each test shall set forth the items tested, specifications, and test
results in a certificate of analysis, which Supplier shall send or cause to be
sent to SCRIPSAMERICA. SCRIPSAMERICA is entitled to rely on such certificates
for all purposes of this Agreement

 

(b) Supplier shall provide or cause to be provided a certificate of
manufacturing compliance or manufacturing lot record that will certify that the
Products were manufactured in accordance with the Specifications and applicable
cGMPs.

 

5.4.            Facility Compliance. Supplier's facilities at which all of its
work hereunder is to be performed (including all equipment and procedures used
in such facilities) are, and at all times during the term of this Agreement will
be, and all such work to be undertaken by Supplier hereunder will be, compliant
with all applicable provisions of the Federal Food, Drug and Cosmetic Act and
all other applicable Laws and government regulations. Supplier will promptly
disclose to SCRIPSAMERICA any regulatory breaches upon notification by the Food
and Drug Administration (“FDA”) or any other governmental authority.

 

5.5.            Distribution Record. Supplier shall maintain distribution
records that contain all of the appropriate information as specified in the cGMP
regulations.

 

5.6.            Regulatory Compliance. Supplier is responsible for cGMP
compliance with all Laws as they apply to Supplier's facility. As long as the
Products meet the Specifications, Supplier shall have no responsibility for
compliance with Laws as they relate specifically to SCRIPSAMERICA’s use of
ingredients, labeling or marketing. Supplier assumes responsibility for all
contact with the FDA and other regulatory bodies as relates to the manufacture,
assembly, packaging, labeling, and packing for shipment of the Products, even
after the termination of this Agreement; provided, that Supplier shall (a)
furnish SCRIPSAMERICA with copies of all reports and other correspondence
received from any such regulatory bodies which relate to the Products, the
facilities used to manufacture the Products, or the quality systems of the
Supplier, and (b) provide SCRIPSAMERICA with draft copies of any related
response to any regulatory body at least three (3) Business Days (as defined
below) prior to submission of such response.

 

5.7.             Regulatory Inspections.

 

(a) Supplier agrees to host inspections from any federal, state or provincial
regulatory authority responsible for the supervision of Supplier’s operations,
even after the termination of this Agreement.

 

(b) Supplier shall immediately inform SCRIPSAMERICA of any regulatory
inspections which may involve the Products or related processes and shall make
its best effort to prepare for such inspections. Supplier shall (i) furnish
SCRIPSAMERICA with copies of all reports and analyses relating to such
inspections and (ii) provide to SCRIPSAMERICA duplicate samples of the Products
given to government agencies and duplicates of any photographs taken during the
inspections (unless such pictures contain confidential or trade secret
information). Supplier shall inform SCRIPSAMERICA of the findings of such an
inspection and immediately provide a copy of the correspondence with the
authorities, provided that the Products are concerned.

 

(c) In the above cases a copy of any regulatory report, FDA Form 483, or letter
shall be provided to SCRIPSAMERICA within three (3) business days of receipt if
it relates to the Products, the facilities used to manufacture the Products, or
the quality systems of the Supplier.

 

(d) Supplier agrees to provide copies of any response to a regulatory report
concerning the Products to any regulatory body.

 

 



5

 

 

5.8.             Nonconforming Products. The total costs (including, without
limitation, raw materials, packaging supplies, packing charges, proper disposal
costs, product returns and recall costs) relating to the Products that do not
comply with the Specifications, the Supplier Warranties or any other provision
of this Agreement shall be the responsibility of Supplier. For purposes of
clarification, if a Product is subject to a recall, the “total costs” of such
recall would include, without limitation, all costs related to all Product units
that are recalled (regardless of whether such units were conforming or
non-conforming). If SCRIPSAMERICA believes that any Products do not comply with
the Specifications, Supplier Warranties or any provisions of this Agreement,
SCRIPSAMERICA shall notify Supplier of such nonconformance and, upon Supplier’s
request, provide written details and deliver a sample of such nonconforming
Products to Supplier. Supplier shall promptly notify SCRIPSAMERICA (and in any
event within seven (7) calendar days) whether Supplier agrees that such Products
are not in compliance. Supplier shall have the right to rework or dispose of
nonconforming Products only with the written consent of SCRIPSAMERICA, which
consent shall not be unreasonably withheld. Supplier shall replace any such
nonconforming Products with conforming Products at Supplier’s expense within
thirty (30) days after receipt of SCRIPSAMERICA's notice of nonconformity.
Supplier shall be required to secure, deploy, and pay for all of the labor,
materials and other resources (including, but not limited to, legal and
regulatory advisors) necessary to address any Products that do not comply with
the Specifications, the Supplier Warranties or any other provision of this
Agreement, and SCRIPSAMERICA shall not be required to provide or make available
to Supplier any labor, materials or other resources for any such purposes.

 

If SCRIPSAMERICA and Supplier are unable to agree as to whether certain Products
comply with the Specifications or the Supplier Warranties, the parties shall
cooperate to have the Products in dispute analyzed by an independent testing
laboratory of recognized repute selected by SCRIPSAMERICA and approved by
Supplier, which approval shall not be unreasonably withheld or delayed. The
results of such laboratory testing shall be final and controlling. The fees and
expenses of such laboratory testing shall be borne entirely by the party against
whom such laboratory’s findings are made.

 

5.9.            Representations.

 

(a)              Each party represents and warrants to the other party that it
has the full right and authority to enter into and perform this Agreement, that
its performances hereunder will not conflict with or breach any other agreement
to which it is a party, and that it is free of any obligations that would
prevent or tend to impair the full performance of its obligations hereunder.

 

(b)             Each party represents and warrants to the other party that any
and all services performed by it hereunder shall be of a professional quality
consistent with generally accepted industry standards for the performance of
such types of services and will comply with all Laws.

 

(c)              Except for the intellectual property of SCRIPSAMERICA referred
to in Section 6 hereof, Supplier owns all right, title and interest in and to,
or otherwise has lawful rights to use, the intellectual property used by
Supplier in the manufacturing, assembly, packaging, labeling, and packing of the
Products and Supplier has not received notice of any present or threatened
claim, action or proceeding alleging that any part of its intellectual property
infringes any third party's intellectual property rights, and SCRIPSAMERICA and
its Affiliates may freely market and sell the Products without infringing any
third party's intellectual property rights and without any royalty, fee or
similar payment of any kind being or becoming due or payable by SCRIPSAMERICA or
its Affiliates to any third party.

 

(d)             Supplier represents and warrants to SCRIPSAMERICA (i) that the
Products or any components or parts thereof purchased for the Products will not
infringe upon the intellectual property of any third party, and (ii) that
Supplier has obtained all necessary licenses, permits and permissions to use any
third party intellectual property.

 

(e)              SCRIPSAMERICA represents and warrants to that, to its actual
knowledge as of the Effective Date, the Specifications for the Products will not
infringe upon the patent, copyright or trademark rights of any third party.
SCRIPSAMERICA further represents and warrants that it maintains all necessary
governmental licenses, permits and approvals related to the sale and
distribution of the Products.

 



6

 

 





[***] THE CONFIDENTIAL PORTION OF THIS AGREEMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIALITY.



 

 

6.INTELLECTUAL PROPERTY AND CONFIDENTIALITY



 

6.1.            Definitions.





 

(a)              “Affiliate” shall mean, with respect to any person, any other
person who directly or indirectly controls or is controlled by, or is under
common control with, such person; and “control” means, with respect to any
person, the direct or indirect ability to direct or cause the direction of the
management and policies of such person, whether through the ownership of voting
securities, by contract or otherwise.

 

(b)             “SCRIPSAMERICA Confidential Information” means any and all
information or Technology that (i) concerns or relates to any aspect of the
Products or the business of SCRIPSAMERICA and/or SCRIPSAMERICA, Inc.
(“SCRIPSAMERICA”); (ii) is owned or used by SCRIPSAMERICA and/or SCRIPSAMERICA;
or (iii) is, for any reason, identified or otherwise treated as confidential by
SCRIPSAMERICA and/or SCRIPSAMERICA, in each instance, whether or not reduced to
writing or other tangible medium of expression, and whether or not patented,
patentable, capable of trade secret protection or protected as an unpublished or
published work under the United States Copyright Act of 1976, as amended, except
such information or Technology that Supplier can clearly show (A) was publicly
known prior to the date of this Agreement; (B) subsequent to the date of this
Agreement has become publicly known through no fault of Supplier; (C) was known
to and documented by Supplier prior to the date of this Agreement and with
respect to which Supplier was not and is not under any obligation of
confidentiality; or (D) was disclosed to Supplier without restriction on
disclosure or use by a third party who was not under any obligations of
confidentiality (contractual or otherwise).

 

(c)              “Supplier Confidential Information” means any and all
manufacturing processes, technologies, procedures or any information regarding
any of Supplier’s other manufacturing customers that relates to the manufacture
of any products by Supplier, except such information or Technology which
SCRIPSAMERICA and/or SCRIPSAMERICA can clearly show (A) was publicly known prior
to the date of this Agreement; (B) subsequent to the date of this Agreement has
become publicly known through no fault of SCRIPSAMERICA and/or SCRIPSAMERICA;
(C) was known to and documented by SCRIPSAMERICA and/or SCRIPSAMERICA prior to
the date of this Agreement and with respect to which SCRIPSAMERICA and
SCRIPSAMERICA were not and are not under any obligation of confidentiality; or
(D) was disclosed to SCRIPSAMERICA and/or SCRIPSAMERICA without restriction on
disclosure or use by a third party who was not under any obligations of
confidentiality (contractual or otherwise).

 

(d)             “Patents” shall mean all United States and foreign patents and
applications therefore (including continuations, divisionals, provisionals
continuations-in-part, or reissues of patent applications and patents issuing
thereon) owned by SCRIPSAMERICA or its Affiliates and relating to or concerning
or on which any issued or pending claim reads on the Products, use of the
Products, and/or manufacture of the Products.

 

(e)              “Technology” means ideas, concepts, know-how, techniques,
methods, models, processes, designs, data, software, apparatus, devices, molds,
tooling, packaging or packaging materials, techniques, formulations, flow
charts, block diagrams, reports, systems, sketches, compositions of matter,
discoveries, developments, improvements, and inventions (whether or not
patentable), patents, patent applications, works of authorship (whether or not
copyrightable), information, algorithms, trade secrets, procedures, notes,
summaries, results and conclusions.

 

6.2.            Intellectual Property.

 

(a)              [***] (and its Affiliates) and ScripsAmerica Inc. agree that,
as between them [***] and its Affiliates are the sole and exclusive owner of all
rights, intellectual and otherwise, to (i) the Patents, (ii) all Technology
relating to, concerning or incorporated in the Products, including, without
limitation, (A) the formula for the Products, (B) processing techniques and
operating procedures for manufacturing, assembling, packaging, labeling, and
packing for shipment the Products (regardless of whether existing on the
Effective Date or later developed by SCRIPSAMERICA, Supplier and/or any of their
respective Affiliates), and (iii) the trademarks, trade names and trade dress
used in connection with the packaging, marketing and sale of the Products.
Supplier agrees that, as a result of performing under this Agreement, Supplier
does not acquire any right, title or interest in any property, intellectual or
otherwise, owned or controlled by SCRIPSAMERICA or its Affiliates.

 



7

 

 

(b)             SCRIPSAMERICA and Supplier agree that, as between them, Supplier
is the sole and exclusive owner of all rights, intellectual and otherwise, to
(i) Supplier’s proprietary processing techniques and proprietary operating
procedures for filling and packaging the Products, developed independently by
Supplier, without the use of SCRIPSAMERICA Technology, and (ii) all of Suppliers
intellectual property, trade secrets processes and applications in existence
prior to the Effective Date (the items in clauses (i) and (ii) are collectively,
the “Supplier IP”). SCRIPSAMERICA agrees that, as a result of performing under
this Agreement, SCRIPSAMERICA does not acquire any right, title or interest in
any property, intellectual or otherwise, owned or controlled by Supplier.

 

(c)              During the Term of this Agreement, SCRIPSAMERICA shall sell the
Products purchased from Supplier pursuant to this Agreement under its own
trademarks and trade dress. The trademarks and trade dress will be clearly
indicated in the Purchase Order given by SCRIPSAMERICA to the Supplier. Supplier
acknowledges that such trademarks, trade dress, and any other designations of
the Product labels and packages are the sole and exclusive property of
SCRIPSAMERICA and its Affiliates, and that Supplier's labeling of the Product
under SCRIPSAMERICA's trademarks and trade dress shall not be construed as
granting any right in such trademarks or trade dress to Supplier.

 

(d)             Each party covenants and agrees that it will not, nor will it
cause or permit any of its Affiliates to, take or omit to take any action that
is in any manner inconsistent with, or tends to diminish or impair, the other
party’s or the other party’s Affiliate’s rights as set forth in this Section
6.2. Supplier agrees to assist in every proper and legal way to obtain, maintain
and protect SCRIPSAMERICA’s rights in such property in the United States and all
foreign countries.

 

6.3.            Warranties Regarding Technology. Supplier hereby warrants that
it has the right, as of the date of this Agreement, and hereafter will not
impair such right, to make all transfers to SCRIPSAMERICA as set forth in this
Agreement.

 

6.4.            Left blank intentionally

 



8

 

 





[***] THE CONFIDENTIAL PORTION OF THIS AGREEMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIALITY.



 

 

6.5.            Confidentiality



 

(a)              During the Term of this Agreement, and for the longer of either
(i) five (5) years after termination of this Agreement or (ii) for so long as
the SCRIPSAMERICA Confidential Information shall not be publicly known, Supplier
shall not use any SCRIPSAMERICA Confidential Information, except to perform its
obligations under this Agreement, or disclose any SCRIPSAMERICA Confidential
Information to any third party, except, as authorized in writing by
SCRIPSAMERICA or as required by applicable Laws. Upon termination of this
Agreement or upon written request by SCRIPSAMERICA, Supplier shall deliver to
SCRIPSAMERICA all SCRIPSAMERICA Confidential Information, as well as all
documents, media, items and Technology comprising, embodying or relating to
SCRIPSAMERICA Confidential Information, as well as any other documents or things
belonging to SCRIPSAMERICA that may be in Supplier’s possession.

 

(b)              During the Term of this Agreement, and for the longer of either
(i) five (5) years after termination of this Agreement or (ii) for so long as
the Supplier Confidential Information shall not be publicly known, SCRIPSAMERICA
shall not use any Supplier Confidential Information, except to perform its
obligations under this Agreement, or disclose any Supplier Confidential
Information to any third party, except as authorized in writing by Supplier or
as required by applicable Laws. Upon termination of this Agreement or upon
written request of Supplier, SCRIPSAMERICA shall deliver to Supplier all
Supplier Confidential Information, as well as all documents, media, items and
Technology comprising, embodying or relating to the Supplier Confidential
Information, as well as any other documents or things belonging to Supplier that
may be in SCRIPSAMERICA’s possession.

 

(c)             The provisions of this Section 6.5 shall supersede any other
confidentiality agreements between the parties with respect to the subject
matter hereof and such confidentiality agreements are hereby terminated as
between SCRIPSAMERICA and Supplier. SCRIPSAMERICA and Supplier hereby confirm
that all proprietary information previously disclosed by one to the other prior
to the date of this Agreement shall be deemed SCRIPSAMERICA Confidential
Information or Supplier Confidential Information, as applicable, as long as
SCRIPSAMERICA or Supplier, respectively, have complied with the provisions of
this Agreement to protect such SCRIPSAMERICA Confidential Information or
Supplier Confidential Information.

 

(d)              Supplier not to Replicate Product. Supplier shall not, under
any circumstances, copy, replicate, imitate or reverse engineer any of
SCRIPSAMERICA's products, including, but not limited to, the Product(s). Current
Product is existing marketed [***] technology and not that of SCRIPSAMERICA.

 

(e)              Injunctive Relief. Each party acknowledges and realizes that
the other party's Confidential Information is special, unique and extraordinary
and is vital to the other party. Accordingly, the parties acknowledge that the
breach of this Section 6.5 by one of the parties will result in irreparable to
the other party and that, therefore, in addition to any and all other remedies
the other party may have pursuant to this Agreement, at law or in equity, it
shall be entitled to institute and prosecute proceedings at law or in equity, in
any court of competent jurisdiction, to obtain an injunction restraining the
first party from violating or continuing to violate this Section 6.5. Each party
agrees that the disclosing party's remedy at law would be inadequate and,
therefore, agrees and consents that temporary and/or permanent injunctive relief
may be sought in any proceeding which may be brought to enforce this Section 6.5
without the necessity or proof of actual damage.

 

(f)              Agreement Confidential. The parties agree that the existence
and contents of this Agreement (including any Schedules and attachments) is
Confidential Information and shall not be disclosed to any third party without
the prior written consent of the other party, except that in furtherance of this
Agreement, and only to the extent reasonably necessary for this purpose, its
existence or contents may be disclosed to the following who shall also be made
subject to the restrictions on disclosure stated herein; (i) any Affiliate of
the parties, (ii) governmental regulatory agencies, including, but not limited
to, environmental protection authorities, (iii) contract laboratories, and (iv)
suppliers of raw materials or components. This obligation of confidentiality
shall not apply to disclosures required by law.

 

 



9

 

 

7.INDEMNIFICATION

 

7.1.            Supplier’s Indemnification. Supplier shall indemnify, defend and
hold harmless SCRIPSAMERICA and its Affiliates, shareholders, subsidiaries,
directors, officers, employees, agents and representatives (each a
“SCRIPSAMERICA Indemnitee”), from any and all liabilities, claims, losses,
damages, judgments or awards, costs or expenses, including reasonable attorneys’
fees, of whatsoever nature and by whomsoever asserted, whether asserted by a
third party or by a party to this Agreement, directly or indirectly, arising out
of, resulting from or in any way connected with (a) any breach by Supplier of
the terms of this Agreement; (b) non-compliance with the Specifications or the
Supplier Warranties; (c) any non-compliance with any Laws applicable to
Supplier’s obligations under this Agreement; (d) any governmental, regulatory or
other proceedings to the extent any such proceedings result from Supplier’s
failure to comply with the Specifications or the Supplier Warranties; (e) any
recall or return of the Products initiated by Supplier or SCRIPSAMERICA, whether
voluntarily or by order of any court or other duly empowered governmental or
regulatory office, to the extent that Supplier’s failure to comply with the
Specifications or the Supplier Warranties is responsible for such recall; or (f)
any claim that the manufacture, use or sale of any of the Products infringes
upon or violates any patent, trademark, copyright, trade secret or other
proprietary rights of any third party so long as such claim is not based upon
proprietary rights owned by SCRIPSAMERICA.

 

7.2.            SCRIPSAMERICA’s Indemnification. SCRIPSAMERICA shall indemnify
and hold harmless Supplier and its Affiliates, shareholders, subsidiaries,
directors, officers, employees, agents and representatives (each a “Supplier
Indemnitee”) from any and all liabilities, claims, losses, damages, judgments or
awards, costs or expenses, including reasonable attorneys’ fees, of whatsoever
nature and by whomsoever asserted, whether asserted by a third party or by a
party to this Agreement, directly or indirectly, arising out of, resulting from
or in any way connected with any breach by SCRIPSAMERICA of the terms of this
Agreement.

 

7.3.            Indemnification Procedures. Supplier or SCRIPSAMERICA, as
applicable (in such capacity, the “Indemnitor”) shall promptly assume full and
complete responsibility for the investigation, defense, compromise and
settlement of any claim, suit or action arising out of or relating to the
indemnified matters following written notice thereof from the SCRIPSAMERICA
Indemnitee or Supplier Indemnitee, as applicable (the “Indemnitee”), which
notice shall be given by the Indemnitee within ten (10) days of the Indemnitee’s
knowledge of such claim, suit or action. Failure to provide such timely notice
shall not eliminate the Indemnitor’s indemnification obligations to the
Indemnitee unless, and only to the extent to which, such failure has
substantially prejudiced the Indemnitor. Notwithstanding the foregoing, the
Indemnitee shall have the right, in its sole discretion and at Indemnitee’s
expense, to participate in or to defend or prosecute, through its own counsel,
any claim suit or action for which it is entitled to indemnification by the
Indemnitor; provided, however, that if the Indemnitee is advised in writing by
its legal counsel that there is a conflict between the positions of the
Indemnitor and the Indemnitee in conducting the defense of such action or that
there are legal defenses available to the Indemnitee different from or in
addition to those available to the Indemnitor, then counsel for the Indemnitee,
at the Indemnitor’s expense, shall be entitled to conduct the defense to the
extent necessary to protect the interests of the Indemnitee. The Indemnitor
shall not enter into any compromise or settlement without the Indemnitee’s prior
written consent, which consent shall not be unreasonably withheld, unless the
settlement is limited to money paid by the Indemnitor, with no acknowledgment of
wrongdoing by the Indemnitee and no other restriction on or liability to the
Indemnitee. The absence of a complete and general release of all claims against
Indemnitee shall be reasonable grounds for Indemnitee to refuse to provide
written consent to a compromise or settlement. If the Indemnitor does not assume
and diligently pursue the defense of such claim, suit or action, the Indemnitor
shall reimburse the Indemnitee for the reasonable fees and expenses of any
counsel retained by the Indemnitee to undertake or assist in such defense, and
shall be bound by the results obtained by the Indemnitee.

 

7.4.            Additional SCRIPSAMERICA Rights. In addition to the provisions
of Sections 7.1, in the event the use or sale of any of the Products or any
components or parts thereof is enjoined by a court of competent jurisdiction due
to any claim of infringement or violation of any patent, trademark, copyright,
trade secret, or other proprietary rights of any third party, Supplier, to the
extent such claim is not based upon proprietary rights owned by
SCRIPSAMERICA,shall promptly, at SCRIPSAMERICA’s option: (a) obtain for
SCRIPSAMERICA, at no expense to SCRIPSAMERICA, the right to continue using the
Products or components or parts thereof; (b) replace the infringing items at no
expense to SCRIPSAMERICA, with a non-infringing item of equal performance and
quality; or (c) modify, at no expense to SCRIPSAMERICA, the infringing items so
that they become non-infringing.

 

7.5             Limit on Types of Damages. Except as expressly provided herein,
in no event will either party be responsible to the other party or any of its
Affiliates or representatives (whether as an indemnifying party pursuant to this
Section 7 or pursuant to any other provision in this Agreement), for any
incidental, consequential, or punitive damages, even if the other party has been
advised of the possibility of such damages.

 

 

10

 



 







[***] THE CONFIDENTIAL PORTION OF THIS AGREEMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIALITY.



 

8.        INSURANCE.

 

8.1            Supplier Insurance. Supplier shall keep in force throughout the
Term of this Agreement and for thirty-six (36) months following the termination
of this Agreement commercial general liability insurance written on a claims
made basis, including bodily injury, property damage, products liability and
contractual liability coverages as respects this Agreement, with coverage of at
least US$5,000,000 per occurrence and aggregate. Attached as Schedule F is a
copy of a certificate of insurance that Supplier has provided to SCRIPSAMERICA
from a financially responsible insurance company satisfactory to SCRIPSAMERICA,
certifying such coverages, naming SCRIPSAMERICA as an additional insured, and
requiring at least thirty (30) days prior written notice to SCRIPSAMERICA of any
cancellation or material change thereof. Supplier shall also maintain worker’s
compensation and other insurance in force in accordance with applicable Laws on
all employees engaged by Supplier in any way on the work which is the subject of
this Agreement. If Supplier fails to furnish such certificates, or, if at any
time during the Term of this Agreement, SCRIPSAMERICA is notified of the
cancellation or lapse of Supplier’s insurance as described above, and Supplier
fails to rectify the same within ten (10) calendar days after notice from
SCRIPSAMERICA, in addition to all other remedies available to SCRIPSAMERICA
hereunder, SCRIPSAMERICA, at its option, may obtain such insurance and Supplier
shall promptly reimburse SCRIPSAMERICA for the cost of the same. Failure of
SCRIPSAMERICA to demand such certificate or other evidence of full compliance
with these insurance requirements shall not be construed as a waiver of
Supplier’s obligation to maintain such insurance. Any deductible and/or self
insured retention, as applicable, are the sole responsibility of Supplier.

 

9.MISCELLANEOUS PROVISIONS



 

 

9.1.                  Independent Contractor. Supplier is an independent
contractor and not an agent, employee, partner, joint venture partner,
subsidiary or an affiliated entity of SCRIPSAMERICA. No party shall incur any
debts or make any commitments on behalf of the other, except to and only to the
extent, if at all, specifically provided in this Agreement.



 

9.2.                  Force Majeure. Except as otherwise provided herein,
neither party shall be liable to the other for any loss or failure to perform
resulting from any act of God, fire, flood, explosion or other natural disaster,
actions or impositions by Federal, state or local authorities, strike, labor
dispute, vandalism, riot, commotion, act of public enemies, blockage or embargo
or any other cause beyond the reasonable control of such party. Upon the
occurrence of any such event that results in, or will result in, a delay or
failure to perform, the party whose performance is delayed or prevented shall be
relieved from fulfilling its obligations under this Agreement during the period
of such force majeure event and shall immediately provide written notice to the
other party of such occurrence and the anticipated effect of such occurrence.
The party whose performance is affected shall use its best efforts to minimize
disruptions in its performance and shall resume full performance of its
obligations under this Agreement as soon as possible.

 

9.3.                  Notices. Any notice or other communication required or
permitted to be given hereunder shall be in writing (including facsimile or
similar transmission) and mailed (by certified mail, return receipt requested,
postage prepaid), sent or delivered (including by way of overnight courier
service) addressed as follows:

 

If to SCRIPSAMERICA:

SCRIPSAMERICA INC.

843 Persimmon Lane

Langhorne PA 19047

Att: Robert Schneiderman

If to Supplier:

[***]

 

or to such other address as the parties may give notice to the others by like
means. All such notices and communications, if mailed, shall be effective upon
the earlier of (a) actual receipt by the addressee, or (b) the date shown on the
return receipt of such mailing. All such notices and communications, if not
mailed, shall be effective upon the earlier of (a) actual receipt by the
addressee, (b) with respect to facsimile and similar electronic transmission,
the earlier of (i) the time that electronic confirmation of a successful
transmission is received or (ii) the date of transmission, if a confirming copy
of the transmission also is sent by overnight courier service on the date of
transmission, or (c) with respect to delivery by overnight courier service, one
(1) day after deposit with such courier service, if delivery on such day by such
courier is confirmed with the courier or the recipient. The parties further
agree that delivery of a notice or other communication required or permitted to
be given hereunder in writing may be given via email addressed to: (a) with
respect to SCRIPSAMERICA, Bob Schneiderman, and (b) with respect to Supplier,
[***]. Such email notices and communications shall be effective on the date of
transmission if a confirming copy of the transmission also is sent via overnight
courier service on the date of transmission.

 



11

 

 

9.4.            Successors and Assigns. This Agreement shall be binding on and
shall inure to the benefit of the parties and their respective successors in
interest and permitted assigns.  Neither party shall assign this Agreement or
any of its rights or obligations hereunder without the prior written consent of
the other party; provided, however, that (a) Supplier may assign this Agreement
and all, but not less than all, of its rights and obligations hereunder to any
Affiliate, any successor by merger, or any purchaser of substantially all of the
assets or stock of Supplier, if (and only if) such Affiliate, successor or
purchaser satisfies SCRIPSAMERICA’s then current manufacturing requirements and
capabilities for the Products as determined by SCRIPSAMERICA in its reasonable
discretion; and (b) SCRIPSAMERICA may, without having to obtain Supplier’s
consent, assign this Agreement and its rights and obligations hereunder to any
Affiliate, any successor by merger, or any purchaser of substantially all of the
assets or stock of SCRIPSAMERICA and/or SCRIPSAMERICA, Inc., and may
collaterally assign its rights hereunder to any lender.

 

9.5.            Severability. Any term or provision of this Agreement which is
invalid or unenforceable in any jurisdiction shall, as to that jurisdiction, be
ineffective to the extent of such invalidity or unenforceability without
rendering invalid or unenforceable the remaining terms and provisions of this
Agreement or affecting the validity or enforceability of any of the terms or
provisions of this Agreement in any other jurisdiction. If any provision of this
Agreement is so broad as to be unenforceable, the provision shall be interpreted
to be only so broad as is enforceable.

 

9.6.            Survival. Sections 2.4, 2.5, 3.8, 4, 5, 6, 7, 8, and 9 shall
survive any termination or expiration of this Agreement.

 

9.7.            Entire Agreement and Conflict. This Agreement (including the
Schedules hereto), the Specifications and any other documents incorporated by
reference, constitute the entire Agreement and supersede any previous agreement,
whether written or oral, between the parties relating to the subject matter of
this Agreement. In the event of any conflict, the terms and conditions of this
Agreement shall prevail over the terms and conditions of any purchase order or
other shipping, delivery, receiving, billing or other document used directly or
indirectly by either party in performing this Agreement.

 

9.8.            Amendment and Waiver. This Agreement may not be amended or
modified in any respect, except by writing made and executed in the same manner
as this Agreement. No provisions of this Agreement shall be waived by any act,
omission or knowledge of the parties except by an instrument in writing
expressly waiving such provisions and executed by the party against whom such
waiver is claimed. No waiver of any default under or breach of this Agreement
shall operate as a waiver of any other or subsequent default or breach.

 

9.9.            Construction. This Agreement has been submitted to the scrutiny
of, and has been negotiated by, all parties hereto and their counsel, and shall
be given a fair and reasonable interpretation in accordance with the terms
hereof, without consideration or weight being given to its having been drafted
by any party hereto or its counsel.

 

9.10.         Headings. The headings of this Agreement are for convenience only
and shall be of no force or effect in construing or interpreting any of the
provisions of this Agreement.

 

9.11.         Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same instrument. Delivery of an executed counterpart of
this Agreement by telefacsimile or PDF technology delivered via e-mail shall be
equally as effective as delivery of a manually executed counterpart of this
Agreement. Any Party delivering an executed counterpart of this Agreement by
telefacsimile or PDF technology delivered via e-mail also shall deliver a
manually executed counterpart of this Agreement, but the failure to deliver a
manually executed counterpart shall not affect the validity, enforceability, or
binding effect of this Agreement.

 

9.12.         Language of Agreement and Notices. This Agreement is in the
English language only, which shall be controlling in all respects, and all
versions hereof in any other language shall be for accommodation only and shall
not be binding on the parties. All notices and communications required or
permitted to be given or made under this Agreement shall be in the English
language.

 



12

 

 

 

9.13.         Governing Law; Arbitration. This Agreement shall be governed by
and construed in accordance with the internal laws of the State of Delaware
U.S.A., without regard to conflict of law principles. All disputes, claims and
other matters in controversy arising directly or indirectly out of or related to
this Agreement, or the breach hereof, whether contractual or non-contractual,
shall be determined by arbitration and shall be settled by a majority vote of
three arbitrators, one of whom shall be appointed by SCRIPSAMERICA, one of whom
shall be appointed by Supplier and the third of whom shall be appointed by the
first two arbitrators. Persons eligible to be selected as arbitrators shall be
limited to attorneys who have been in practice at least ten (10) years
specializing in corporate matters, who have had both training and experience as
arbitrators and who have had no prior relationship or business dealings with
either SCRIPSAMERICA or Supplier or their respective directors and officers. If
either SCRIPSAMERICA or Supplier fails to appoint an arbitrator within ten (10)
days of a request in writing by the other party to do so or if the first two
arbitrators cannot agree on the appointment of the third arbitrator, then the
third arbitrator shall be appointed by the American Arbitration Association (the
“AAA”), provided that such arbitrator also must meet the foregoing eligibility
requirements. The arbitration shall be conducted in the English language in the
City of Washington D.C in accordance with the commercial rules of the AAA then
in effect, subject to any modifications agreed to in writing by the parties. The
U.S. Federal Arbitration Act (the “FAA”) shall apply to the construction and
interpretation of this Agreement to arbitrate. The arbitrators shall base their
award on applicable law and judicial precedent and, unless both parties agree
otherwise, shall include in such award the findings of fact and conclusions of
law upon which the award is based and may include equitable relief. Judgment on
the award rendered by the arbitrators may be entered in any court of competent
jurisdiction. The arbitrators shall award recovery of reasonable attorneys’ fees
and costs to the prevailing party. The arbitrators’ resolution of the dispute
shall be final and binding, except that any party can appeal to the federal
courts of the United States of America (located in the City of Washington D.C)
or, if such federal courts do not have jurisdiction, to the courts of the State
of New Jersey (located in the City of Washington D.C), to vacate and remand, or
modify or correct the arbitration award for any of the grounds specified in the
FAA or if the arbitrators committed prejudicial error in the application of
substantive law to the established facts. The procedures specified in this
Section 9.13 shall be the sole and exclusive procedures for resolution of
disputes; provided, however, that nothing contained herein shall preclude any
party from filing a judicial proceeding seeking equitable or injunctive relief.

 

9.14.         Consent to Jurisdiction. With respect to each matter which is not
subject to the mandatory arbitration provisions of Section 9.13, each of the
parties hereby irrevocably and unconditionally consents to submit to the
jurisdiction of the federal courts of the United States of America (located in
the City of Washington D.C) or, if such federal courts do not have jurisdiction,
to the courts of the State of New Jersey (located in the City of Newark) for any
litigation arising out of or relating to this Agreement and the transactions
contemplated hereby. Each of the parties hereto hereby irrevocably and
unconditionally waives any objection to the laying of venue of any litigation
arising out of this Agreement or the transactions contemplated hereby by the
courts of the United States of America or the State of D.C, in each case,
located in the City of Washington D.C, and hereby further irrevocably and
unconditionally waives and agrees not to plead or claim in any such court that
any such litigation brought in any such court has been brought in an
inconvenient forum. Any judgment or other decision of any such court shall be
enforceable, without further proceedings, against the named party anywhere in
the world where such party is located, does business or has assets.

 

9.15.         Carbon Taxes. Supplier shall be solely responsible for (a) any tax
liabilities levied by any governmental body that relate in any way to carbon
emissions, regardless of whether such carbon emission tax liabilities are levied
against Supplier or SCRIPSAMERICA, and (b) purchasing, at Supplier’s cost, any
carbon emissions credits that would in the future be required for Supplier to
perform its obligations under this Agreement.

 

 

[Signature Page Follows]

 

 

 

 



13

 


SIGNATURE PAGE TO SUPPLY AGREEMENT

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly authorized
and executed as of the date first above written.

 

SCRIPSAMERICA:

 

SCRIPSAMERICA

 

By: /s/ Robert Schneiderman                 

 

Name: Robert Schneiderman

 

Title: CEO

 

 

SUPPLIER:

 

[***]_________________

 

By:     [***]                                   

Name:    [***]

Title:    [***]

 

 









[***] THE CONFIDENTIAL PORTION OF THIS AGREEMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIALITY.



 

 

 



14

 

 

 

SCHEDULE A

PRODUCTS AND SERVICES

PRODUCTS

 

SCRIPSAMERICA Product Product Name Unit 1823-452-01 BLBX Acetaminophen  80 mg
Rapid Melts Children's Meltaway Grape [***] count 1823-643-0l BLBX Acetaminophen
80 mg Rapid Melts Children's Meltaway Cherry [***] count 1823-449-08 BLBX
Acetaminoph en 160 mg Rapid Melts Children's Meltaway Grape [***] count
1823-644-08 BLBX Acetaminophen 160 mg Rapid Melts Children's Meltaway Cherry
[***] count

 

 

SERVICES

 

Supplier will perform the following services with respect to the Products:

·Pack into unit carton boxes and insert product literature, as required

·Shrink wrap 4 completed cartons together in front to back panel configuration

·Place 6 shrink wrapped 4-packs into a shipper (side by side in a single layer)

·Place 2 shipper labels around opposite diagonal corners of the shipper with the
center tick mark on each label on the corner of the shipper

·Print each completed shipper with a lot and expiration date on end panel
(coding must not interfere with shipping label)

·Palletize completed cases

·Place corrugated pallet corner protectors on all 4 edges of the pallet

·Stretch-wrap pallet

 

PRODUCT COMPONENTS

 

Supplier will supply the following materials for the Products:

·Raw materials to formulate products

·Stick Foil

·Shippers

·Shipper labels

·Exterior shipping materials (pallets, stretch wrap, corner guards)

·Cartons

 









[***] THE CONFIDENTIAL PORTION OF THIS AGREEMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIALITY.



 

 

 



15

 

 

 

SCHEDULE B

SPECIFICATIONS

 

PRODUCT SPECIFICATIONS

 

·[See attached specifications]

 

APPROVED SUPPLIER FACILITY

 

 



16

 

 

SCHEDULE C

PRICING

 

PRODUCT FEES

 

Term

 

The completed Products (i.e. Products manufactured, assembled, packaged,
labeled, and packed for shipment) shall be priced as follows:

 

Product Number Product Name Unit Price per Unit

1823-452-01

BLBX

Acetaminophen  80 mg Rapid Melts Children's Meltaway Grape [***] count $[***]

1823-643-0 l

BLBX

Acetaminophen 80 mg Rapid Melts Children's Meltaway Cherry [***] count $[***]

1823-449-08

BLBX

Acetaminoph en 160 mg Rapid Melts Children's Meltaway Grape [***] count $[***]

1823-644-08

BLBX

Acetaminophen 160 mg Rapid Melts Children's Meltaway Cherry [***] count $[***]

 

 

PRODUCT FEE ADJUSTMENTS

 

[***]

 

 

 

 

 

 









[***] THE CONFIDENTIAL PORTION OF THIS AGREEMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIALITY.



 

 

 



17

 

 

 

SCHEDULE F

CERTIFICATE OF INSURANCE

 

 

 

 

 

[See attached certificates]

 

 

 

 

 



18

 

